TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00487-CV


                                  Darrell J. Harper, Appellant

                                                 v.

                                  The State of Texas, Appellee


          FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY,
NO. D-1-GN-14-004224, THE HONORABLE RHONDA HURLEY, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               It has come to the Court’s attention that the previous e-mail address on file for

appellant Darrel J. Harper was incorrect. The email address has been corrected, and the order

previously issued by this Court is being re-sent with updated deadlines. Appellant has filed a

notice of appeal. Appellant, however, has been designated a vexatious litigant.

               A vexatious litigant must comply with the procedures set forth in Chapter 11 of

the Texas Civil Practice and Remedies Code as a prerequisite to filing “new litigation,” including

obtaining permission from the appropriate local administrative judge to file an appeal. See Tex.

Civ. Prac. & Rem. Code §§ 11.102 (generally prohibiting vexatious litigant from filing “new

litigation” without permission from local administrative judge), .103 (generally prohibiting clerk

of court from filing “litigation, original proceeding, appeal, or other claim presented, pro se, by a

vexatious litigant subject to a prefiling order under Section 11.101 unless the litigant obtains an
order from the appropriate local administrative judge described by Section 11.102(a) permitting

the filing”); Johnson v. Hughey, No. 06-12-00079-CV, 2012 WL 4761546, at *1 (Tex. App.—

Texarkana Oct. 5, 2012, no pet.) (mem. op.). The appropriate local administrative judge with

respect to the filing of this appeal is:


The Honorable Amy Clark Meachum
201st District Court
Travis County Courthouse
P. O. Box 1748
Austin, Texas 78767.


                Accordingly, this appeal is immediately stayed. This Court orders appellant within

thirty days of the date of this order to demonstrate to this Court that he has obtained permission

from the local administrative judge to file this appeal. If he fails to comply with this order within

30 days of the date of this order, this Court will dismiss the appeal for want of jurisdiction.

                It is ordered on November 19, 2021.



Before Justices Goodwin, Baker, and Smith